Citation Nr: 0524766	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  00-18 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1989 to 
December 1990.  

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2003, on appeal from a July 2000 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Appeals (VA) Regional Office (RO), which denied entitlement 
to service connection for sinusitis.  Upon its last review, 
the Board remanded the veteran's claim for further 
development of the record.    

Because the Board's November 2003 remand directives have not 
been completed, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on your 
part.


REMAND

The veteran contends that service connection is warranted for 
sinusitis based upon service incurrence.  In the alternative, 
she contends, that her sinusitis preexisted service and was 
aggravated by fumes she was exposed to in service.  

As noted, the claim was remanded in November 2003.  At that 
time, the RO was requested to obtain medical records from the 
University of Mississippi Medical Center for the period from 
January 1997 to February 2000.  It was also requested that 
the records from Rankin Medical Center for the period from 
April 2000 to May 2001 be obtained.  

The record indicates that the RO attempted to obtain a 
release of information in an effort to obtain the records on 
the veteran's behalf.  However, the veteran previously 
submitted such release of information forms in March 2003.  
Further action in this regard is not required by the veteran:  
the RO must attempt to secure records from the University of 
Mississippi Medical Center and the Rankin Medical Center.  It 
has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record also indicates that in September 2005, the veteran 
submitted partial  records from Rankin Medical Center for 
April 2000, December 2000, May 2001, and July 2001, related 
to treatment in reference to her claim for sinusitis.  
However, the RO did not review the records and no waiver of 
initial review by the agency of original jurisdiction was 
provided.  

VA amended 38 C.F.R. § 20.1304(c), effective October 4, 2004.  
See 69 Fed. Reg. 53,807, 53,808 (Sept. 3, 2004) (to be 
codified at 38 C.F.R. § 20.1304(c)).  As amended, the 
regulation removes the Board's authority to initially 
consider evidence that has not been reviewed by the RO unless 
the veteran waives the right to initial review by the agency 
of original jurisdiction of new evidence received by the 
Board or if the Board determines that the benefit or benefits 
to which the evidence relates may be fully allowed on appeal 
without such referral.  Accordingly, because the veteran has 
not submitted a waiver of RO consideration, the Board has no 
discretion and must remand this claim.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the records that 
the veteran indicates showed she was 
treated for a sinus condition by the 
University of Mississippi Medical Center 
during the period of January 1997 to 
February 2000; and the records from the 
Rankin Medical Center for the period from 
April 2000 to May 2001.  Those records 
should be obtained and associated with 
the claim folder.  If the record are not 
able to be located, it should be so 
reflected in the claims folder.  


2.  After the aforementioned records are 
obtained and reviewed, and the records 
submitted to the Board without RO waiver 
are also reviewed, the claim should then 
be re-adjudicated.  If the benefit sought 
on appeal remains denied, the veteran 
should be furnished a supplemental 
statement of the case.  After an 
appropriate period of time to respond, 
the case should then be returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


